UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4040


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

IRA JAMES HENDERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:12-cr-00038-BO-1)


Submitted:   September 27, 2013           Decided:   October 8, 2013


Before KING, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven H. Jesser, STEVEN H. JESSER, ATTORNEY AT LAW, P.C.,
Skokie, Illinois, for Appellant.   Thomas G. Walker, United
States Attorney, Jennifer P. May-Parker, Yvonne V. Watford-
McKinney, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ira James Henderson appeals the 180-month armed career

criminal sentence imposed by the district court following his

guilty plea to possession of a firearm after conviction of a

misdemeanor         crime      of   domestic       violence,    in    violation    of     18

U.S.C.    §§    922(g)(9),          924(a)(2)      (2006),     and    possession     of    a

firearm    with      obliterated          serial     number,    in    violation    of     18

U.S.C. §§ 922(k), 924(a)(1)(B) (2006).                         On appeal, Henderson

contends that the district court erred in sentencing him as an

armed career criminal.              Finding no error, we affirm.

               Henderson contends that the district court erred in

counting       as    a       predicate    offense     for     armed    career    criminal

purposes his District of Columbia robbery conviction, for which

he   received        a       ten-year    sentence     of    imprisonment     under      the

Federal Youth Corrections Act (“FYCA”), because he was sentenced

as a juvenile, not an adult, and the Government did not prove he

carried a weapon during the crime. *                  Pursuant to the Armed Career

Criminal   Act,          a    person     convicted    under    §     922(g)(1)   who    has

sustained three or more prior convictions for violent felonies

or serious drug offenses “shall be . . . imprisoned not less

than fifteen years.”                18 U.S.C. § 924(e)(1).             A violent felony

     *
       Henderson does not dispute that he committed the crime or
that a District of Columbia robbery conviction would qualify as
a violent felony if committed by an adult.



                                               2
is any crime punishable by more than one year of imprisonment,

or    “any     act    of    juvenile          delinquency       involving       the   use    or

carrying of a firearm, knife, or destructive device that would

be punishable by imprisonment for such term if committed by an

adult,”      that    “has    as    an   element       the   use,       attempted      use,   or

threatened use of physical force against the person of another.”

18 U.S.C. § 924(e)(2)(B)(i).                    “What constitutes a conviction of

[a crime punishable by more than one year of imprisonment] shall

be determined in accordance with the law of the jurisdiction in

which the proceedings were held.”                        18 U.S.C. § 921(20) (2006).

“Thus, if the state prosecutes an individual as an adult, . . .

the first part of the ‘violent felony’ definition applies; if

the    state       prosecutes      as     a    juvenile,        then    the     second   part

applies.”       United States v. Lender, 985 F.2d 151, 156 (4th Cir.

1993).

              “The general rule in [the District of Columbia] is

that a person accused of committing a delinquent act before his

or her eighteenth birthday — which act would be criminal if

committed by an adult — is accorded non-criminal treatment in

the Family Division of the Superior Court.”                              Logan v. United

States,      483     A.2d   664,    667       (D.C.   1984);     see     D.C.    Code    § 11-

1101(a)(13) (2001); D.C. Code § 16-2301(3) (2001).                              We conclude

that there was sufficient evidence in the record from which the

district      court     could      conclude       that    the    District       of    Columbia

                                                 3
prosecuted Henderson as an adult, not as a juvenile.                             We also

conclude that the mere fact that Henderson was sentenced for the

crime under the FYCA does not demonstrate that he was treated as

a juvenile.      See Dorszynski v. United States, 418 U.S. 424, 433-

34 (1974) (explaining purpose of FYCA); see also id. at 434 n.9

(“The   [FYCA]    is    ordinarily      not       applied    to    convicted     persons

under the age of 18, who are eligible for sentencing under the

provisions of the Federal Juvenile Delinquency Act[.]” (citation

omitted)).

           Thus,       because   it     is       evident    that    the    District     of

Columbia prosecuted Henderson as an adult and sentenced him to

more than one year of imprisonment for the robbery, the district

court was not required to find that Henderson used or carried a

weapon during an act of juvenile delinquency.                        See Lender, 985

F.2d at 156.      Moreover, because Henderson has not challenged the

district court’s finding that the robbery qualified as a violent

felony, nor has he challenged the other two convictions included

as   predicate     offenses,      the    district          court    did    not   err    in

sentencing him as an armed career criminal.

           Accordingly,      we    deny          Henderson’s       pro    se   motion   to

strike the opening brief and to appoint new counsel, and we

affirm the district court’s judgment.                       We dispense with oral

argument because the facts and legal contentions are adequately



                                             4
presented in the materials before this court and argument would

not aid the decisional process.

                                                       AFFIRMED




                                  5